EXHIBIT 10.1


SECOND AMENDED AND RESTATED
EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT
(By and Between Columbia State Bank and Columbia Banking System, Inc. and
Melanie J. Dressel)




THIS SECOND AMENDED AND RESTATED EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT
(hereinafter “Agreement”)  is made and entered into effective as of this May 27,
2009 by and between COLUMBIA STATE BANK and COLUMBIA BANKING SYSTEM, INC., its
parent holding company (jointly hereafter the “Employer”), and Melanie J.
Dressel, an individual residing in the State of Washington (“Executive”).


This Second Amended and Restated Executive Supplemental Compensation Agreement
now hereby amends, supersedes and replaces the First Amended and Restated
Executive Supplemental Compensation Agreement by and between these same parties,
effective as of  December 31, 2008 (which, in turn, amended, superseded and
replaced the Executive Supplemental Compensation Agreement, entered into as of
August 1, 2001).


WHEREFORE, the parties hereby agree as follows:


1.0  
DEFINITIONS



For the purposes of this Agreement, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:


1.1           Administrator.  The Employer shall be the "Administrator" and,
solely for the purposes of ERISA, the "fiduciary" of this Agreement where a
fiduciary is required by ERISA.


1.2           Agreement. The term “Agreement” shall refer to this Second Amended
and Restated Executive Supplemental Compensation Agreement.


1.3           Change in Control.   A Change in Control shall be deemed to have
occurred upon any of the following events, as such terms are defined in IRC
409A:


 
A.
A Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person or persons acting as a group
(as defined in IRC 409A), acquires ownership of stock of the corporation that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of such corporation. The acquisition of additional stock by the same person or
group is not considered to cause a change in the ownership of the corporation.




 
1

--------------------------------------------------------------------------------

 

 
B.
Change in the Effective Control of a Corporation. A change in the effective
control of the corporation shall be deemed to occur on either of the following
dates:



(i)           The date any one person, or persons acting as a group  acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by such person or group) ownership of stock of the
corporation possessing thirty  percent (30%) or more of the total voting power
of the stock of such corporation; or


(ii)  The date a majority of members of the corporation’s board of directors  is
replaced during any  twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the corporation’s board
of directors before the date of the appointment or election.


 
C
Change in the Ownership of a Substantial Portion of a Corporation’s Assets. A
change in the ownership of a substantial portion of a corporation’s assets shall
be deemed to occur on the date that any one person or group acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the corporation that
have a total gross fair market value equal to or more than forty percent (40%)
of the total gross fair market value of all of the assets of the corporation
immediately before such acquisition or acquisitions. No Change in Control shall
result if the assets are transferred to certain entities controlled directly or
indirectly by the shareholders of the transferring corporation.



In addition to the forgoing, and in accordance with IRC 409A, in order to
constitute a Change in Control event with respect to a specific Executive, the
Change in Control must relate to (i) the corporation for whom Executive is
performing services at the time of the Change in Control; (ii) the corporation
that is liable for the payment of the deferred compensation (or all corporations
liable for the payment if more than one corporation is liable) but only if
either the deferred compensation is attributable to the performance of service
by Executive for such corporation (or corporations) or there is a bona fide
business purpose for such corporation or corporations to be liable for such
payment and no significant purpose of making such corporation or corporations
liable for such payment is the avoidance of Federal income tax; or (iii) a
corporation that is a majority shareholder of a corporation identified above, or
any corporation in a chain of corporations in which each corporation is a
majority shareholder of another corporation in the chain, ending in a
corporation identified above. (A majority shareholder is a shareholder owning
more than fifty (50%) percent of the total fair market value and total voting
power of such corporation).



 
2

--------------------------------------------------------------------------------

 

1.4           Disability/Disabled.  For the purpose of this Agreement, Executive
will be considered disabled if:


A.           He is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than Twelve (12) months, or


B.           He is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than Twelve (12) months, receiving income
replacement benefits for a period of not less than Three (3) months under an
accident and health plan covering employees of the Executive’s employer.


1.5           Early Commencement Reduction Factor. The term “Early Commencement
Reduction Factor” is the amount by which Executive’s benefit shall be reduced
based on the benefit being paid prior to Executive’s attaining the Normal
Retirement Age. The amount of the Early Commencement Reduction Factor shall be
determined as follows: for each year (or partial year) that an Executive’s
benefit hereunder is paid prior to his attainment of the Normal Retirement Age,
then the benefit amount shall be reduced by a factor of Five Percent (5%). Thus,
if an executive with a Normal Retirement Age of Sixty-Two (62) begins receiving
payments at age Fifty-Nine (59), the amount of the annual benefit shall be
reduced by 15% (62- 59 = 3; 3 x 5%= 15%).


1.6           Early Retirement Age.  The term “Early Retirement Age” shall mean
the Executive’s attainment of the age of Fifty-Five (55).
 
1.7           Early Retirement Date. The term “Early Retirement Date” shall mean
a date which satisfies the following: (a) it shall be a date on or after
Executive has attained the Early Retirement Age, and before he attains the
Normal Retirement Age; and (b) and it shall be the date on which Executive
Separates From Service (for any reason other than for Cause).
 
1.8           Effective Date.   The term "Effective Date" shall mean the date
identified as such in the opening paragraph of this Agreement.


1.9           ERISA.  The term "ERISA" shall mean the Employee Retirement Income
Security Act of 1974, as amended.


1.10         Executive Benefit. The term "Executive Benefit" shall mean the
actual amount to be paid to Executive pursuant to this Agreement, which shall
include any reductions or adjustments (a) required under the other provisions of
this Agreement; or  (b) required by reason of the lawful order of any regulatory
agency or body having jurisdiction over the Employer; or (c) required in order
for the Employer to comply with any and all applicable state and federal laws,
including, but not limited to, income, employment and disability income tax laws
(e.g. FICA, FUTA, SDI).

 
3

--------------------------------------------------------------------------------

 



1.11         Involuntary Separation From Service. In accordance with IRC 409A,
the term
“Involuntary Separation from Service” shall mean a Separation from Service due
to the independent exercise of the unilateral authority of Employer to terminate
Executive’s services, other than due to Executive’s implicit or explicit
request, where Executive was willing and able to continue performing services.


1.12         IRC and IRC 409A. The term “IRC” shall mean the Internal Revenue
Code of 1986, as amended. The term “IRC 409A” shall mean Internal Revenue Code
Section 409A and the Treasury Regulations promulgated thereunder, including any
subsequent and related notices or clarifications.


1.13         Normal Retirement Age. The term “Normal Retirement Age” shall mean
Executive’s attainment of the age Sixty-Five (65). In the event Executive
Separates From Service pursuant to the provisions of Paragraph 3.4, however, and
for the purposes of calculating the Early Commencement Reduction Factor,
Executive’s Normal Retirement Age shall be the age of Sixty-Two (62).


1.14         Normal Retirement Date. The term “Normal Retirement Date” shall
mean a date which satisfies the following: (a) it shall be a date on or after
Executive attains the Normal Retirement Age, and (b) it shall be the date on
which Executive Separates From Service (for any reason other than For Cause).


1.15         Specified Employee. The term “Specified Employee” means an employee
who, as of the date of his Separation from Service, is a key employee of an
employer of which any stock is publicly traded on an established securities
market or otherwise. An employee is a key employee if the employee meets the
requirements of section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance
with the regulations thereunder and disregarding section 416(i)(5)) at any time
during the twelve (12) month period ending on a specified employee
identification date. If Executive is a key employee as of a specified employee
identification date, then Executive shall be treated as a key employee for the
entire twelve (12) month period beginning on the specified employee effective
date.


1.16         Supplemental Retirement Benefit. The term “Supplemental Retirement
Benefit” shall be an annual amount equal to Two Hundred Ninety-Four Thousand,
Six Hundred and Eighty-Eight Dollars ($294,688).


1.17         Termination for Cause.  The term “Termination for Cause” shall mean
a Termination of Employment of Executive by Employer by reason of any of the
following:


 
A.
Willful misfeasance or gross negligence in the performance of Executive’s
duties; or



 
B.
Conduct demonstrably and significantly harmful to Employer or a financial
institution subsidiary; or


 
4

--------------------------------------------------------------------------------

 



C.           Conviction of a felony.


1.18         Termination for Good Reason.  For the purposes of this Agreement, a
Voluntary
Termination by Executive following a Change in Control Event shall be deemed
“for Good Reason” if one or more of the following conditions arise without the
consent of  Executive:


A.           A material diminution in Executive’s base compensation;


 
B.
A material diminution in Executive’s authority, duties, or responsibilities;



 
C.
A material diminution in the authority, duties, or responsibilities of the
supervisor to whom Executive is required to report, including a requirement that
an Executive report to a corporate officer or employee instead of reporting
directly to the board of directors of a corporation (or similar governing body
with respect to an entity other than a corporation);



 
D.
A material diminution in the budget over which Executive retains authority;



 
E.
A material change in the geographic location at which Executive must perform the
services;



 
F.
Any other action or inaction that constitutes a material breach by  Employer of
the agreement under which the Executive provides services.



1.19         Termination of Employment and Separation From Service. The
terms  “Termination of Employment” (or “Terminate” or “Terminates”) as used in
this Agreement shall be used interchangeably with the term “Separation From
Service”, and shall be interpreted in accordance with the provisions of IRC 409A
and any related notices, guidance or regulations. Under the current provisions
of IRC 409A, whether a Separation From Service (or a Termination of Employment)
has occurred is determined based on whether the facts and circumstances indicate
that employer and employee reasonably anticipate that no further services will
be performed after a certain date or that the level of bona fide services the
employee will perform after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than twenty (20%)
percent of the average level of bona fide services performed (as an employee or
an independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the employer if the employee has been
providing services to the employer less than 36 months).  There shall be no
Separation From Service while the Executive is on military leave, sick leave or
other bona fide leave of absence, as long as such leave does not exceed six (6)
months, or if longer, so long as the individual retains a right to reemployment
with the service recipient under an applicable statute or by contract.



 
5

--------------------------------------------------------------------------------

 

1.20           Voluntary Termination. The term “Voluntary Termination” shall
mean a voluntary resignation of employment by Executive, and not as a result of
Disability or a Termination for Good Reason.


2.0           SCOPE, PURPOSE AND EFFECT.


2.1           Not a Contract of Employment.  Although this Agreement and the
benefit provided herein is intended to provide Executive with additional
incentive to remain in the employ of Employer, this Agreement shall not
constitute a contract of employment between Executive and Employer, nor shall
any provision of this Agreement be applied to restrict or expand the right of
Employer to terminate Executive’s Employment, with or without cause. This
Agreement shall have no impact or effect upon any separate written employment
agreement which Executive may have with Employer, it being the parties’
intention and agreement that unless this Agreement is specifically referenced in
such employment agreement, then this Agreement (and Employer’s obligations
hereunder) shall stand separate and apart and shall have no effect on, or be
affected by, the terms and provisions of any employment agreement. Events of
Termination of Employment shall be characterized, for purposes of interpreting
this Agreement, in accord with the definitions herein.


2.2           Fringe Benefit.  The benefits provided by this Agreement are
granted by the Employer as a fringe benefit to Executive and are not a part of
any salary reduction Agreement or any arrangement deferring a bonus or a salary
increase.  Executive has no option to take any current payments or bonus in lieu
of the benefits provided by this Agreement.


2.3           Prohibited Payments. Notwithstanding anything in this Agreement to
the contrary, if any payment made under this Agreement is a “golden parachute
payment” as defined in Section 28(k) of the Federal Deposit Insurance Act (12
U.S.C. section 1828(k) and Part 359 of the Rules and Regulations of the Federal
Deposit Insurance Corporation  (collectively, the “FDIC Rules”) or is otherwise
prohibited, restricted or subject to the prior approval of a Bank Regulator, no
payment shall be made hereunder without complying with said FDIC Rules.


3.0           SUPPLEMENTAL RETIREMENT BENEFITS


3.1           Separation From Service on or After Attaining the Normal
Retirement Age. In the event Executive Separates From Service on or after
attaining the Normal Retirement Age (and other than for Cause), then he shall
receive an annual Executive Benefit equal to the Supplemental Retirement Benefit
(reduced as required under Paragraph 1.10 and subject to the non-compete
provisions of Paragraph 3.8). This annual Executive Benefit shall be paid in
substantially equal monthly installments, with payments commencing on the first
day of the first month following Executive’s Separation From Service, and
continuing thereafter until Executive’s death. In addition to the forgoing, the
annual Executive benefit amount shall be increased each year by two percent (2
%). These annual increases shall take effect each year on the anniversary of the
first payment date and shall continue for as long as the Executive receives a
benefit.

 
6

--------------------------------------------------------------------------------

 



3.2           Separation From Service on a Date which Constitutes an Early
Retirement Date.  In the event Executive Separates From Service on a date which
constitutes an Early Retirement Date (and other than pursuant to the provisions
of Paragraph 3.4), then he shall receive an annual Executive Benefit equal to
the Supplemental Retirement Benefit (reduced as required under Paragraph 1.10
and subject to the non-compete provisions of Paragraph 3.8), reduced by the
Early Commencement Reduction Factor (determined as of the date payments of
benefits are to begin). This annual Executive Benefit shall be paid in
substantially equal monthly installments, with payments commencing on the first
day of the first month following Executive’s Separation From Service, and
continuing until Executive’s death. In addition to the forgoing, the annual
Executive benefit amount shall be increased each year by two percent (2 %).
These annual increases shall take effect each year on the anniversary of the
first payment date and shall continue for as long as the Executive receives a
benefit.   


3.3           Disability. In the event Executive becomes Disabled before
Terminating Employment, then, subject to the non-compete provisions of Paragraph
3.8, Executive shall be entitled to receive an annual amount equal to the
Supplemental Retirement Benefit. Payments shall be made in substantially equal
monthly installments, commencing on the first day of the first month following
the determination of Disability in compliance with IRC 409A, and continuing
until death. The annual Executive Benefit amount shall be increased each year by
two percent (2 %). To the extent benefits are duplicated or paid under
Employer’s long term disability plan, then such benefits hereunder shall be
forfeited.
 
3.4           Involuntary Termination or Termination for Good Reason Following a
Change in Control . In the event Executive is Involuntarily Terminated or
Terminates for Good Reason following a Change in Control, (and for any reason
other than for cause), then he shall be entitled to an annual amount equal to
the Supplemental Retirement Benefit, reduced by the Early Commencement Reduction
Factor. This annual Executive Benefit shall be paid in substantially equal
monthly installments, with payments commencing on the first day of the first
month following Executive’s Separation From Service. The annual Executive
Benefit amount shall be increased each year by two percent (2 %). These annual
increases shall take effect each year on the anniversary of the first payment
date and shall continue for as long as the Executive receives a benefit.
 
3.5           Termination For Cause. If Executive’s Employment with Employer is
Terminated For Cause, then Executive shall forfeit any and all rights and
benefits he may have under this Agreement, and he shall have no right to be paid
any of the amounts which would otherwise be due or paid to Executive by Employer
pursuant to the terms of this Agreement.


3.6           Death of Executive. In the event Executive dies while employed by
Employer, then no death benefits shall be payable under this Agreement. Death
benefits, if any, shall be paid pursuant to a Joint Beneficiary Designation
Agreement, if such plan exists.
 
3.7          Supplemental Retirement Benefit Payable Pursuant to Single
Paragraph. Executive’s Supplemental Retirement Benefit shall be payable under
this Agreement pursuant to only one of paragraphs 3.1 through 3.6 above and
shall not be payable under more than one such

 
7

--------------------------------------------------------------------------------

 

provision. The time and circumstances of Executive’s Separation From Service
shall determine which paragraph shall be used to calculate the Supplemental
Retirement Benefit.
 
        3.8           Forfeiture in the Event of Breach of Non-Competition
Agreement. Notwithstanding any other provision of this Agreement, the Executive
Benefit due the Executive pursuant hereto (if any) shall be forfeited and no
Executive Benefit shall be due the Executive hereunder if the Executive enters
into competitive activity in the Employer's market area within the three (3)
year period beginning on the date of the Executive's termination of
Employment.  Competitive activity means acting directly or indirectly as an
employee, agent, stockholder (other than passive holdings of less than one
percent (1%) of the outstanding shares of a publicly-traded company), member,
director, co-partner or in any other individual or representative capacity on
behalf of any bank or financial institution (including without limitation trust
company, finance company, leasing company or any entity that provides credit).
The Employer's market area is defined as the following counties in the State of
Washington and all counties bordering on any such county and any county in which
the Employer maintains a branch or other office, now or at the time of the
Executive's termination of Employment:  Cowlitz, King, Kitsap, Pierce and
Thurston.


4.0           FORM AND PAYMENT OF BENEFITS
 
 
4.1
Compliance With IRC 409A



It is the intent of the parties to comply with all applicable Internal Revenue
Code Sections, including but not limited to, IRC 409A. Thus, when required by
IRC 409A, any benefits payable pursuant to this Agreement and as a result of a
Separation From Service shall be withheld for six (6) months following such
Separation From Service if Executive is a Specified Employee (as defined herein
and/or by the Internal Revenue Service) and Employer is publicly traded at the
time of Separation From Service. For any individual affected by this six (6)
month delay in payment imposed by IRC 409A, and when applicable, the aggregate
amount of the first seven (7) months of installments shall be paid on the first
day of the seventh month following the date of Separation From Service. Monthly
installment payments shall continue thereafter as called for.


In addition, and in accordance with and subject to IRS Notices 2006-79, 2007-78
and 2007-86, no payment scheduled to be made in 2008 may be delayed to a date
later than 2008, no payment which would not otherwise be scheduled to occur in
2008 may be accelerated into 2008, and no payment scheduled to be made in 2008
may be delayed to a date later than 2008. If any payout to Executive in this
Agreement is affected by this prohibition, then such payouts shall only be made
in compliance with IRC 409A.


In the event any provision of this Agreement is ambiguous, then, whenever
possible, it shall be interpreted in a manner that is consistent with IRC 409A.


4.2           Reduction for Early Commencement of Benefits. If Executive
receives an Executive Benefit under this Agreement before attaining the Normal
Retirement Age, then the
 

 
8

--------------------------------------------------------------------------------

 

annual Benefit shall be reduced by the Early Commencement Reduction Factor
(other than in the event of Disability).
 
4.3           Withholding of Payroll Taxes.  Employer shall withhold from
payments made hereunder, any taxes required to be withheld from Executive’s
benefits under federal, state or local law.
 
5.0.           IRS 280G ISSUES


If all or any portion of the amounts payable to Executive under this Agreement,
either alone or together with other payments which Executive has the right to
receive from Employer, constitute "excess parachute payments" within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"),
that are subject to the excise tax imposed by Section 4999 of the Code (or
similar tax and/or assessment), Executive shall be responsible for the payment
of such excise tax and Employer (and its successor) shall be responsible for any
loss of deductibility related thereto; provided, however, that Employer and
Executive shall cooperate with each other and use all reasonable efforts to
minimize to the fullest extent possible the amount of excise tax imposed by
Section 4999 of the Code.  If, at a later date, it is determined (pursuant to
final regulations or published rulings of the Internal Revenue Service, final
judgment of a court of competent jurisdiction, or otherwise) that the amount of
excise taxes payable by Executive is greater than the amount initially so
determined, then Executive shall pay an amount equal to the sum of such
additional excise taxes and any interest, fines and penalties resulting from
such underpayment.  The determination of the amount of any such excise taxes
shall be made by the independent accounting firm employed by the Employer
immediately prior to the change in control or such other independent accounting
firm or advisor as may be mutually agreeable to Employer and Executive in the
exercise of their reasonable good faith judgment.


6.0           FUNDING AND STATUS AS UNSECURED CREDITOR


6.1           Right To Determine Funding Methods. Employer reserves the right to
determine, in its sole and absolute discretion, whether, to what extent and by
what method, if any, to provide for the payment of the amounts which may be
payable to Executive, under the terms of this Agreement.  In the event that
Employer elects to fund this Agreement, in whole or in part, through the use of
life insurance or annuities, or both, Employer shall determine the ownership and
beneficial interests of any such policy of life insurance or annuity.  Employer
further reserves the right, in its sole and absolute discretion, to terminate
any such policy, and any other device used to fund its obligations under this
Agreement, at any time, in whole or in part. Consistent with Paragraph 6.2
below, Executive shall have no right, title or interest in or to any funding
source or amount utilized by Employer pursuant to this Agreement, and any such
funding source or amount shall not constitute security for the performance of
Employer’s obligations pursuant to this Agreement.  In connection with the
foregoing, Executive agrees to execute such documents and undergo such medical
examinations or tests which Employer may request and which may be reasonably
necessary to facilitate any funding for this Agreement including, without
limitation, Employer’s acquisition of any policy of insurance or annuity.



 
9

--------------------------------------------------------------------------------

 

6.2           Status as an Unsecured General Creditor.  Except as provided below
in this Paragraph, Executive agrees that:  (i) he shall have no legal or
equitable rights, interests or claims in or to any specific property or assets
of Employer as a result of this Agreement; (ii) none of Employer’s assets shall
be held in or under any trust for the benefit of Executive or held in any way as
security for the fulfillment of the obligations of Employer under this
Agreement; (iii) all of Employer’s assets shall be and remain the general
unpledged and unrestricted assets of the Employer; (iv) Employer’s obligation
under this Agreement shall be that of an unfunded and unsecured promise by
Employer to pay money in the future; and (v) Executive shall be an unsecured
general creditor with respect to any benefits which may be payable under the
terms of this Agreement.


Notwithstanding provisions (i) through (v) above, Employer and Executive
acknowledge and agree that, in the event that Employer signs a definitive
agreement calling for a transaction that would result in a Change in Control,
then upon request of Executive, or in Employer’s discretion if Executive does
not so request and Employer nonetheless deems it appropriate, Employer shall
establish, not later than the effective date of the Change in Control, a Rabbi
Trust or multiple Rabbi Trusts (the "Trust" or "Trusts") upon such terms and
conditions as Employer, in its sole discretion, deems appropriate. In compliance
with applicable provisions of the Code, and, pursuant to the Trusts, Employer
shall promptly make contributions and/or transfer assets to the Trusts which
facilitate and are appropriate to the discharge of the Trusts’ obligations
pursuant to this Agreement.  The principal of the Trust or Trusts and any
earnings thereon shall be held separate and apart from other funds of Employer
to be used for discharge of Employer’s obligations pursuant to this Agreement
and shall continue to be subject to the claims of Employer’s general creditors
until paid to Executive in such manner and at such times as specified in this
Agreement.


7.0           CLAIMS PROCEDURE


7.1           Named Fiduciary and Agreement Administrator. The "Named Fiduciary
and Agreement Administrator" of this plan shall be the Employer until its
removal by the board of directors.  As Named Fiduciary and Administrator,
Employer shall be responsible for the management, control and administration of
the executive supplemental compensation plan as established herein. The Named
Fiduciary may delegate to others certain aspects of the management and operation
responsibilities of the plan including the employment of advisors and the
delegation of ministerial duties to qualified individuals.


7.2           Claims Procedure.  In the event a dispute arises over the benefits
under this Agreement and benefits are not paid to Executive (or to Executive’s
beneficiary[ies], if applicable) and such claimants feel they are entitled to
receive such benefits, then a written claim must be made to the Named Fiduciary
and Plan Administrator named above  in accordance with the following procedures:


 
A.
Written Claim.  The claimant may file a written request for such benefit to the
Plan Administrator.


 
10

--------------------------------------------------------------------------------

 

 
B.
Claim Decision.  Upon receipt of such claim, the Plan Administrator shall

respond to such claimant within ninety (90) days after receiving the claim.  If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator can extend the response
period by an additional ninety (90) days for reasonable cause by notifying the
claimant in writing, prior to the end of the initial ninety (90) day period,
that an additional period is required. The notice of extension must set forth
the special circumstances and the date by which the Plan Administrator expects
to render its decision.


If the claim is denied in whole or in part, the Plan Administrator shall notify
the claimant in writing of such denial. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:


(i)           The specific reasons for the denial;
 
(ii)
The specific reference to pertinent provisions of the Agreement on which the
denial is based;

 
(iii)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

 
(iv)
Appropriate information as to the steps to be taken if the claimant wishes to
submit the claim for review and the time limits applicable to such procedures;
and

 
(v)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



 
C.
Request for Review.  Within sixty (60) days after receiving notice from the Plan
Administrator that a claim has been denied (in part or all of the claim),
then  claimant (or their duly authorized representative) may file with the Plan
Administrator, a written request for a review of the denial of the claim.



The claimant (or his duly authorized representative) shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.


 
D.
Decision on Review.  The Plan Administrator shall respond in writing to such
claimant within sixty (60) days after receiving the request for review.  If the
Plan Administrator determines that special circumstances require an


 
11

--------------------------------------------------------------------------------

 

extension of time for processing the claim, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial sixty
(60) day period. In no event shall such extension exceed a period of sixty (60)
days from the end of the initial period. The notice of extension must set forth
the special circumstances requiring an extension of time and the date by which
the Plan Administrator expects to render its decision.


In considering the review, the Plan Administrator shall take into account all
materials and information the claimant submits relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.


The Plan Administrator shall notify the claimant in writing of its decision on
review.  The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:


 
(i)
The specific reasons for the denial;

 
(ii)
A reference to the specific provisions of the Agreement on which the denial is
based;

 
(iii)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 
(iv)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).



7.3           Arbitration of Disputes.  All claims, disputes and other matters
in question arising out of or relating to this Agreement and Agreement or the
breach or interpretation thereof, other than those matters which are to be
determined by the Employer in its sole and absolute discretion, shall be
resolved by binding arbitration before a representative member, selected by the
mutual agreement of the parties, of the Judicial Arbitration and Mediation
Services, Inc. ("JAMS") located in Tacoma, Washington.  In the event JAMS is
unable or unwilling to conduct the arbitration provided for under the terms of
this paragraph, or has discontinued its business, the parties agree that a
representative member, selected by the mutual agreement of the parties of the
American Arbitration Association ("AAA") shall conduct the binding arbitration
referred to in this paragraph. Notice of the demand for arbitration shall be
filed in writing with the other party to this Agreement and with JAMS (or AAA,
if necessary).  In no event shall the demand for arbitration be made after the
date when institution of legal or equitable proceedings based on such claim,
dispute or other matter in question would be barred by the applicable statute of
limitations.  The arbitration shall be subject to such rules of procedure used
or established by JAMS, or if there are none, the rules of procedure used or
established by AAA. Any award rendered by JAMS or AAA shall be final and binding
upon the parties, and as applicable, their respective heirs, beneficiaries,
legal representatives, agents, successors and assigns, and may be

 
12

--------------------------------------------------------------------------------

 

entered in any court having jurisdiction thereof.  The obligation of the parties
to arbitrate pursuant to this clause shall be specifically enforceable in
accordance with, and shall be conducted consistently with, the provisions of the
Washington Code of Civil Procedure.  Any arbitration hereunder shall be
conducted in Tacoma, Washington, unless otherwise agreed to by the parties. The
parties hereto agree that they and their heirs, personal representatives,
successors and assigns shall be bound by such arbitration with respect to any
controversy properly submitted to it for determination.


7.4           Attorneys’ Fees.  In the event of any arbitration or litigation
concerning any controversy, claim or dispute between the parties hereto, arising
out of or relating to this Agreement or the breach hereof, or the interpretation
hereof, (a) each party shall pay his own attorneys’ arbitration Fees incurred
pursuant to 7.3 hereof; (b) if Executive prevails, he shall be entitled to
recover from the other party reasonable expenses, attorneys’ Fees and costs
incurred in the enforcement or collection of any judgment or award
rendered.  The term “prevails” applies if the arbitrator(s) or court finds that
Executive is entitled to contested money payments from the other, but does not
necessarily imply a judgment rendered in favor of Executive.


7.5           Notice.  Any notice required or permitted of either Executive or
Employer under this Agreement shall be deemed to have been duly given, if by
personal delivery, upon the date received by the party or its authorized
representative; if by facsimile, upon transmission to a telephone number
previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.


If to  Employer:                     Columbia Banking System, Inc.
Attn:  Corporate Secretary
1301 A Street
Tacoma, WA  98402


If  to  Executive:                    __________________________
__________________________
__________________________




8.0           MISCELLANEOUS


8.1           Binding Effect/Merger or Reorganization.  This Agreement shall be
binding upon and inure to the benefit of the Executive and
Employer.  Accordingly, the Employer shall not merge or consolidate into or with
another corporation, or reorganize or sell substantially all of its assets to
another corporation, firm or person, unless and until such succeeding or
continuing corporation, firm or person agrees to assume and discharge the
obligations of the Employer under this Agreement.
 
13

--------------------------------------------------------------------------------




8.2           Effect on Other Benefit Plans. Nothing contained in this Agreement
shall affect the right of the Executive to participate in or be covered by any
qualified or non-qualified pension, profit-sharing, group, bonus or other
supplemental compensation or fringe benefit plan constituting a part of the
Employer’s existing or future compensation structure.


8.3           12 U.S.C. § 1828(k). Any payments made to Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon his compliance
with 12 U.S.C. § 1828(k) or any regulations promulgated thereunder.


8.5           Opportunity To Consult With Independent Advisors. Executive
acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the (i) terms and conditions which may affect
Executive’s right to these benefits and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances the Executive acknowledges and agrees shall be the sole responsibility
of Executive notwithstanding any other term or provision of this
Agreement.  Executive further acknowledges and agrees that Employer shall have
no liability whatsoever related to any such personal tax effects or other
personal costs, expenses, or liabilities applicable to Executive and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representatives, agents, successor and assign to claim or
assert liability on the part of the Employer related to the matters described
herein.  Executive further acknowledges that he has read, understands and
consents to all of the terms and conditions of this Agreement, and that he
enters into this Agreement with a full understanding of its terms and
conditions.


8.6           Assignment.  Executive shall have no power or right to transfer,
assign, anticipate, hypothecate, modify or otherwise encumber any part or all of
the amounts payable hereunder, nor, prior to payment in accordance with the
terms of this Agreement, shall any portion of such amounts be:  (i) subject to
seizure by any creditor of Executive, by a proceeding at law or in equity, for
the payment of any debts, judgments, alimony or separate maintenance obligations
which may be owed by Executive; or (ii) transferable by operation of law in the
event of bankruptcy, insolvency or otherwise. Any such attempted assignment or
transfer shall be void.


8.7           Non-waiver.  The failure of either party to enforce at any time or
for any period of time any one or more of the terms or conditions of this
Agreement shall not be a waiver of such term(s) or condition(s) or of that
party's right thereafter to enforce each and every term and condition of this
Agreement.


8.8           Partial Invalidity.  If any terms, provision, covenant, or
condition of this Agreement is determined by an arbitrator or a court, as the
case may be, to be invalid, void, or unenforceable, such determination shall not
render any other term, provision, covenant or condition invalid, void or
unenforceable, and the Agreement shall remain in full force and effect
notwithstanding such partial invalidity.

 
14

--------------------------------------------------------------------------------

 





8.9           Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties with respect to the
subject matter of this Agreement and contains all of the covenants and
agreements between the parties with respect thereto.  Each party to this
Agreement acknowledges that no other representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not set forth herein, and that no other
agreement, statement, or promise not contained in this Agreement shall be valid
or binding on either party.


8.10           Modifications.  Any modification of this Agreement shall be
effective only if it is in writing and signed by each party or such party's
authorized representative.


8.11           Paragraph Headings.  The paragraph headings used in this
Agreement are included solely for the convenience of the parties and shall not
affect or be used in connection with the interpretation of this Agreement.


8.12           No Strict Construction.  The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
person.


8.14           Governing Law.  The laws of the State of Washington, other than
those laws denominated choice of law rules, and where applicable, the rules and
regulations of the Board of Governors of the Federal Reserve System, Federal
Deposit Insurance Corporation, Office of the Comptroller of the Currency, or any
other regulatory agency or governmental authority having jurisdiction over the
Employer, shall govern the validity, interpretation, construction and effect of
this Agreement.


8.15           Gender.  Whenever in this Agreement words are used in the
masculine, feminine or neuter gender, they shall be read and construed as in the
masculine, feminine or neuter gender, whenever they should so apply.


IN WITNESS WHEREOF, the Employer and the Executive have executed this Agreement
on the date first above-written in the City of Tacoma, Washington.


EMPLOYER:

        COLUMBIA STATE BANK COLUMBIA BANKING SYSTEM, INC. By:
 
By: Title: 
 
Title: 
 


 
EXECUTIVE
 
 

--------------------------------------------------------------------------------



 
15

--------------------------------------------------------------------------------

 
